Case 2:17-cv-07843-GW-MAA Document 70 Filed 09/17/20 Page 1 of 1 Page ID #:432



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    DELVON JACKSON,                         Case No. CV 17-7843-GW-MAAx

   12                       Plaintiff,

   13          v.                                  ORDER TO DISMISS WITH
                                                   PREJUDICE
   14    SARAH JONES, et al.,
   15                       Defendants.
   16

   17

   18
              Based upon the stipulation between the parties and their respective counsel,
   19
        it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
   20

   21
              IT IS SO ORDERED.
   22

   23 Dated: September 17, 2020

   24
                                              _________________________________
   25                                         HON. GEORGE H. WU,
   26                                         UNITED STATES DISTRICT JUDGE
   27

   28
